

116 HR 6283 IH: Good Samaritan Health Professionals Act of 2020
U.S. House of Representatives
2020-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6283IN THE HOUSE OF REPRESENTATIVESMarch 13, 2020Mr. Ruiz (for himself, Mr. Bucshon, Ms. Schrier, Mr. Marshall, Mr. Bera, Mr. David P. Roe of Tennessee, Mr. Ruppersberger, Mr. Hill of Arkansas, Mr. Sherman, Mr. Fitzpatrick, Mr. David Scott of Georgia, Mr. Palazzo, Ms. Stefanik, Mr. Stivers, Mr. Gibbs, and Mr. Harris) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Public Health Service Act to limit the liability of health care professionals who volunteer to provide health care services in response to a disaster.1.Short titleThis Act may be cited as the Good Samaritan Health Professionals Act of 2020.2.Limitation on liability for volunteer health care professionals(a)In generalTitle II of the Public Health Service Act (42 U.S.C. 202 et seq.) is amended by inserting after section 224 the following:224A.Limitation on liability for volunteer health care professionals(a)Limitation on liabilityExcept as provided in subsection (b), a health care professional shall not be liable under Federal or State law for any harm caused by an act or omission of the professional in the provision of health care services if—(1)the professional is serving, for purposes of responding to a disaster, as a volunteer; and(2)the act or omission occurs—(A)during the period of the disaster, as determined under the laws listed in subsection (d)(1);(B)in the State or States for which the disaster is declared;(C)in the health care professional’s capacity as a volunteer;(D)in the course of providing services that are within the scope of the license, registration, or certification of the volunteer, as defined by the State of licensure, registration, or certification; and(E)in a good faith belief that the individual being treated is in need of health care services.(b)ExceptionsSubsection (a) does not apply if—(1)the harm was caused by an act or omission constituting willful or criminal misconduct, gross negligence, reckless misconduct, or a conscious flagrant indifference to the rights or safety of the individual harmed by the health care professional; or(2)the health care professional rendered the health care services under the influence (as determined pursuant to applicable State law) of alcohol or an intoxicating drug.(c)Preemption(1)In generalThis section preempts the laws of a State or any political subdivision of a State to the extent that such laws are inconsistent with this section, unless such laws provide greater protection from liability.(2)Volunteer Protection ActProtections afforded by this section are in addition to those provided by the Volunteer Protection Act of 1997.(d)DefinitionsIn this section:(1)The term disaster means—(A)a national emergency declared by the President under the National Emergencies Act;(B)an emergency or major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act; or(C)a public health emergency that is determined by the Secretary under section 319 of this Act with respect to one or more States specified in such determination—(i)during only the initial period covered by such determination; and(ii)excluding any period covered by a renewal of such determination.(2)The term harm includes physical, nonphysical, economic, and noneconomic losses.(3)The term health care professional means an individual who is licensed, registered, or certified under Federal or State law to provide health care services.(4)The term health care services means any services provided by a health care professional, or by any individual working under the supervision of a health care professional, that relate to—(A)the diagnosis, prevention, or treatment of any human disease or impairment; or(B)the assessment or care of the health of a human being.(5)The term State includes each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, and any other territory or possession of the United States.(6)(A)The term volunteer means a health care professional who, with respect to the health care services rendered, does not receive—(i)compensation; or(ii)any other thing of value in lieu of compensation, in excess of $500 per year.(B)For purposes of subparagraph (A), the term compensation—(i)includes payment under any insurance policy or health plan, or under any Federal or State health benefits program; and(ii)excludes—(I)reasonable reimbursement or allowance for expenses actually incurred;(II)receipt of paid leave; and(III)receipt of items to be used exclusively for rendering the health services in the health care professional’s capacity as a volunteer described in subsection (a)(1)..(b)Effective date(1)In generalSection 224A of the Public Health Service Act, as added by subsection (a), shall take effect 90 days after the date of the enactment of this Act.(2)ApplicationSection 224A of the Public Health Service Act, as added by subsection (a), applies to a claim for harm only if the act or omission that caused such harm occurred on or after the effective date described in paragraph (1).3.Sense of the CongressIt is the sense of Congress that—(1)health care professionals should be encouraged to register with the Emergency System for Advance Registration of Volunteer Health Professionals (ESAR–VHP), and States should employ online registration with the promptest processing possible of such registrations to foster the rapid deployment and utilization of volunteer health care professionals following a disaster;(2)Federal and State agencies and licensing boards should cooperate to facilitate the timely movement of properly licensed volunteer health care professionals to areas affected by a disaster; and(3)the appropriate licensing entities should verify the licenses of volunteer health care professionals serving disaster victims as soon as is reasonably practical following a disaster.